Title: To Alexander Hamilton from Tobias Lear, 21 November 1789
From: Lear, Tobias
To: Hamilton, Alexander


United States, November 21st. 1789
Sir,
I am directed by the President of the United States to enclose and send to you, a letter addressed to him from Thomas Newton Junr. Esquire of Norfolk, dated October 24th. 1789, containing an estimate made by Commissioners appointed by the States of Maryland and Virginia of the cost of building a lighthouse on Cape Henry in Virginia—an account of materials which were placed on the spot for that purpose—and likewise a dft. of the lighthouse which was to have been erected.
I have the honor to be, with perfect respect, Sir Your most Obedt. Servt.
Tobias Lear.Secretary to the President of the United States.
The Honorable The Secretary of the Treasury.

